Judgment unanimously af*993firmed. Memorandum: Defendant’s sole claim on appeal is that he was denied his constitutional right to effective assistance of counsel (see, US Const 6th Amend; NY Const, art I, § 6). The argument is without merit. While counsel’s representation of defendant was not error free, a review of the entire record demonstrates that defendant was provided "meaningful representation”, thus satisfying the constitutional requirement (see, People v Baldi, 54 NY2d 137, 146-147). (Appeal from judgment of Steuben County Court, Purple, J. — burglary, second degree, and petit larceny). Present — Dillon, P. J., Callahan, Denman, Pine and Lawton, JJ.